[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Disciplinary Counsel v. Quinn, Slip Opinion No. 2015-Ohio-3687.]




                                         NOTICE
     This slip opinion is subject to formal revision before it is published in
     an advance sheet of the Ohio Official Reports. Readers are requested
     to promptly notify the Reporter of Decisions, Supreme Court of Ohio,
     65 South Front Street, Columbus, Ohio 43215, of any typographical or
     other formal errors in the opinion, in order that corrections may be
     made before the opinion is published.



                         SLIP OPINION NO. 2015-OHIO-3687
                         DISCIPLINARY COUNSEL v. QUINN.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
          may be cited as Disciplinary Counsel v. Quinn, Slip Opinion
                                No. 2015-Ohio-3687.]
Attorney misconduct—Violations of the Rules of Professional Conduct, including
        failing to deposit into trust account legal fees and expenses paid in
        advance and failing to cooperate in disciplinary investigation—Six-month
        suspension and one year of monitored probation upon reinstatement.
 (No. 2014-2159—Submitted February 4, 2015—Decided September 16, 2015.)
    ON CERTIFIED REPORT by the Board of Commissioners on Grievances and
                  Discipline of the Supreme Court, No. 2014-038.
                             _______________________
        Per Curiam.
        {¶ 1} Respondent, Charles Richard Quinn of Kent, Ohio, Attorney
Registration No. 0009417, was admitted to the practice of law in Ohio in 1979.
On April 30, 2014, relator, disciplinary counsel, filed a complaint with the Board
                               SUPREME COURT OF OHIO




of Commissioners on Grievances and Discipline1 alleging that Quinn had
neglected a client matter, mishandled client funds, knowingly failed to respond to
a demand for information from a disciplinary authority, and engaged in conduct
that was prejudicial to the administration of justice.
        {¶ 2} The parties submitted stipulations of fact, misconduct, and
aggravating and mitigating factors, along with 50 stipulated exhibits. The panel
heard Quinn’s testimony and unanimously dismissed two allegations of
violations.   Later, the panel issued a report adopting the parties’ remaining
stipulations and recommending that Quinn be suspended for six months, all
stayed, and that he submit to one year of monitored probation, with the
monitoring attorney’s focus being on Quinn’s law-office management and client
trust accounts. The board adopted the panel’s report and recommendation.
        {¶ 3} We adopt the board’s findings of fact and misconduct, but find that
Quinn’s conduct warrants an actual suspension from the practice of law.
Accordingly, we suspend Quinn from the practice of law for six months and order
him to serve one year of monitored probation focused on his law-office
management and compliance with client-trust-account regulations upon his
reinstatement to the practice of law.
                                       Misconduct
        {¶ 4} Christopher L. Hoffman was convicted of murder, involuntary
manslaughter, and two counts of endangering children and sentenced to 20 years
to life in prison in June 2009. In July of that year, Quinn agreed to represent him
in his appeal for a $5,000 flat fee, which he received from Hoffman’s trial
counsel, and filed a notice of appeal.
        {¶ 5} The Ninth District Court of Appeals vacated Hoffman’s sentence,
sua sponte, and remanded the case to the trial court for resentencing in November

1
  Effective January 1, 2015, the Board of Commissioners on Grievances and Discipline has been
renamed the Board of Professional Conduct. See Gov.Bar R. V(1)(A), 140 Ohio St. 3d CII.




                                             2
                                 January Term, 2015




2009 because the trial court had not properly imposed postrelease control. Quinn
represented Hoffman at his November 17, 2010 resentencing hearing at no charge
and was instrumental in obtaining a reduced sentence of 15 years to life in prison.
       {¶ 6} On November 30, 2010, Hoffman’s former counsel forwarded
$3,733.26 to Quinn to pay for filing fees and for a copy of Hoffman’s trial
transcript. Instead of holding that money in trust and using it for Hoffman’s
benefit, Quinn held the check for almost ten months before he deposited it into his
personal account and used the funds to pay his personal and business expenses.
       {¶ 7} The trial court did not journalize Hoffman’s reduced sentence until
July 22, 2011. Quinn filed a timely notice of appeal and requested that the
Summit County Court of Common Pleas provide a copy of the trial transcript.
Although Quinn had received over $8,000 for Hoffman’s appeal, the court found
Hoffman to be indigent for purposes of appeal and ordered that the fee for
producing the trial transcript be taxed as a cost. Despite having received an
extension of time, Quinn did not file an appellate brief on Hoffman’s behalf.
Consequently, the appellate court dismissed Hoffman’s appeal—though it later
granted the Ohio Public Defender’s motion to reopen the appeal.
       {¶ 8} Hoffman filed a grievance against Quinn in January 2013. On the
date that his response to relator’s first letter of inquiry was due, Quinn called to
request an extension of time in light of his stepdaughter’s recent death. Relator
told Quinn to take as much time as he needed, but sent a second letter of inquiry
when he had not heard from him by mid-April. During a telephone conversation,
Quinn told relator that he had twice faxed his response to relator (though relator
had not received it), and stated that he would send it by certified mail. When
relator had not received Quinn’s response within two weeks of that phone
conversation, he sent a third letter of inquiry.
       {¶ 9} Although Quinn responded to the third letter of inquiry, he failed to
comply with relator’s follow-up request to submit proof that he had refunded




                                           3
                                SUPREME COURT OF OHIO




Hoffman’s money in October 2013 as he claimed. After being served with a
subpoena for his deposition, Quinn called relator and said that his earlier checks
to Hoffman had not been cashed but that he would immediately obtain a cashier’s
check and send it to Hoffman. On January 22, 2014, he faxed relator a copy of a
cashier’s check and cover letter that he had allegedly sent to Hoffman on January
21, 2014. Relator canceled the January 23, 2014 deposition and requested an
electronic copy of the cover letter that Quinn claimed to have sent to Hoffman the
previous October.         It took Quinn almost six weeks to submit the requested
document. Ultimately, Quinn refunded all of Hoffman’s money except the $250
fee to file the appeal.
        {¶ 10} The parties stipulated and the board found that Quinn’s conduct
violated Prof.Cond.R. 1.15(c) (requiring a lawyer to deposit into a client trust
account legal fees and expenses that have been paid in advance), 1.15(d)
(requiring a lawyer, upon request, to promptly render a full accounting of funds or
property in which a client or third party has an interest), and 8.1(b) (prohibiting a
lawyer from knowingly failing to respond to a demand for information by a
disciplinary authority during an investigation). We adopt the board’s findings of
fact and misconduct.
                                          Sanction
        {¶ 11} In determining what sanction to recommend to this court, the board
considered the ethical duties the lawyer violated, the presence of aggravating and
mitigating factors listed in BCGD Proc.Reg. 10(B),2 and the sanctions imposed in
similar cases.
        {¶ 12} As aggravating factors, the parties stipulated and the board found
that Quinn engaged in multiple offenses and initially failed to cooperate in
relator’s investigation. See BCGD Proc.Reg. 10(B)(1)(d) and (e). And the board

2
 Effective January 1, 2015, the aggravating and mitigating factors previously set forth in BCGD
Proc.Reg. 10(B)(1) and (2) are codified in Gov.Bar R. V(13), 140 Ohio St. 3d CXXIV.




                                              4
                               January Term, 2015




found that the absence of a prior disciplinary record, the absence of a dishonest or
selfish motive, Quinn’s payment of full restitution to Hoffman, and his
cooperation in the disciplinary process after relator filed the formal complaint
qualify as mitigating factors. See BCGD Proc.Reg. 10(B)(2)(a), (b), (c), and (d).
The board noted that Quinn’s ability to cooperate during the initial stages of
relator’s investigation may have been impaired by the tragic death of his
stepdaughter and the subsequent heart attack of his wife. Moreover, the board
credited Quinn for negotiating Hoffman’s reduced sentence and noted the absence
of harm to Hoffman.
       {¶ 13} The board compared the facts of this case to those of Columbus
Bar Assn. v. Peden, 118 Ohio St. 3d 244, 2008-Ohio-2237, 887 N.E.2d 1183, in
which we imposed a six-month suspension, all stayed on conditions, plus one year
of monitored probation on an attorney who mishandled client funds, overdrew his
client trust account, and initially failed to cooperate in the ensuing disciplinary
investigation. Finding Peden to be instructive, the board recommends that we
suspend Quinn for six months, all stayed on the condition that he engage in no
further misconduct, and that we require him to serve one year of monitored
probation with a primary focus on law-office management and compliance with
client-trust-account regulations.    We note, however, that Peden had been
diagnosed with a mental-health condition that was causally related to his
misconduct—a significant mitigating factor that is not present here. Id. at ¶ 5-6.
       {¶ 14} Although we acknowledge that some mitigating factors are present,
given the totality of Quinn’s conduct—including his ten-month delay in
depositing the check intended to cover Hoffman’s filing fee and transcript
expense, his misappropriation of those funds after he obtained a declaration that
Hoffman was indigent (and entitled to a transcript at the state’s expense), his
failure to file an appellate brief, his failure to promptly refund Hoffman’s money,




                                         5
                             SUPREME COURT OF OHIO




and his failure to cooperate in the ensuing disciplinary investigation—we believe
that an actual suspension from the practice of law is warranted in this case.
        {¶ 15} Accordingly, Charles Richard Quinn is suspended from the practice
of law in Ohio for six months. Upon his reinstatement to the practice of law,
Quinn shall serve one year of monitored probation focused primarily on his law-
office management and compliance with client-trust-account regulations. See
Gov.Bar R. V(21). Costs are taxed to Quinn.
                                                             Judgment accordingly.
        O’CONNOR, C.J., and O’DONNELL, LANZINGER, KENNEDY, and FRENCH,
JJ., concur.
        PFEIFER and O’NEILL, JJ., dissent, and would stay the entire term of
respondent’s six-month suspension.
                               _________________
        Scott J. Drexel, Disciplinary Counsel, and Karen H. Osmond, Assistant
Disciplinary Counsel, for relator.
        Charles Richard Quinn, pro se.
                               _________________




                                         6